DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/10/2020 is being considered by the Examiner.

Disposition of the Claims
3.	The instant application was effectively filed on June 10, 2020, wherein claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed 03/02/2022  have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 In Applicant argument/remarks filed 03/22/2022 (see remarks page 6-9), it states Para. [0036]-[0039] and [Para. [0052]-[0054] of Applicants disclosure provides support for newly amended limitations “wherein the flexible surface layer exerts a compressive force that shapes the grouping of sensor electrodes based on first curvature and the second curvature” as to claim 1; “wherein the flexible surface layer compresses the array of sensor electrodes to conform to the first curvature and the second curvature and provides an outward tensile force to a border region associated with the rigid back layer” as to claim 10 and “wherein the first curvature and the second curvature exert a compressive force on the array of force sensors and a tensile force directed toward an adhesive region associated with the rigid back layer” as to claim 12.
However, upon review of para’s presented by Applicant as well additional Para’s of Applicants specification disclosure, Examiner obtained no teachings/findings of  the claimed limitation as presented in claims 1, 10 and 12
Regarding claim 1, claim recites “wherein the flexible surface layer exerts a compressive force that shapes the grouping of sensor electrodes based on first curvature and the second curvature”; at most Applicants specification disclosure references laminating a flat flexible surface to a convex rigid back layer, such that when laminated to the convex rigid back, the flexible surface can exert a compressive force to the sensor layer and can apply a outward tensile force to the border region (See Para. [0036]-[0039]). Para; [0030]; states determining a first curvature of a rigid back layer comprising a grouping of sensor electrodes; determining a second curvature of a flexible surface layer; and as a function of the first curvature and the second curvature facilitating lamination of the flexible surface layer to the rigid back layer; which means the curvature of the rigid back is determined using the grouping of the sensors and not the other way around as claimed.  Para. [0032] states the flexible surface layer can exert a pre-load force to the rigid back layer, and the first curvature can be determined as a function of a first radius of curvature of the rigid back layer, and the second curvature can be determined as a function of a second radius of curvature of the flexible surface layer and Para. [0054]; laminate the flexible surface to the convex rigid back layer, such that when laminated to the convex rigid back, the relaxed flexible surface can exert a force to the sensor layer and can apply a outward tensile force to the border regions. After extensive review of Applicants disclosure and as detailed above, Applicants specification disclosure appears silent to providing support detailing the shaping of the sensors being based on the first curvature and the second curvature. 
Additionally, claim 10 recites “wherein the flexible surface layer compresses the array of sensor electrodes to conform to the first curvature and the second curvature and provides an outward tensile force to a border region associated with the rigid back layer” However according to i.e. Para. [0030], [0036]-[0039] and [Para. [0052]-[0054]; it is stated that when the flexible surface layer is laminated to the convex rigid back, the flexible surface can exert a compressive force to the sensor layer and can apply a outward tensile force to the border region. Basically, the rigid back which corresponds to the first curvature and the array of sensors seems to have a predefined shape while the second curvature which corresponds to the flexible surface layer applies compressive force to laminate to the rigid back. Therefore, the specification disclosure is silent on how the array of sensors conforms (BRI means to give the same shape, outline, or contour to) to the first and second curvatures.
Lastly, with respect to claim 12; Applicants specification disclosure appears silent to “the first curvature and the second curvature exert a compressive force on the array of force sensors…” as provided i.e. in Para. [0036]-[0039] and [Para. [0052]-[0054], the second curvature which corresponds to the flexible surface layer exerts a compressive on the force to the sensors which is attached to the rigid back and not to both the first curvature (rigid back layer) and the second curvature (flexible surface layer).

Thus, the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention.


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628